Citation Nr: 1044318	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  05-25 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1996 to May 1999.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In November 2007, the Board denied the above listed claims as 
well as one other.  The issues of service connection for a skin 
disorder and a left knee disability were subject to a Joint 
Remand with a subsequent Court Order dated August 2009.

The Board remanded the case to the RO, via the Appeals Management 
Center (AMC), in February 2010 for further development and 
adjudicative action.  The case has been returned to the Board for 
further appellate review. 

In September 2005, the Veteran testified at a hearing at the RO.  
A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that he injured his left knee and had a skin 
condition during his active duty period; also alleging that both 
disabilities have continued to the present time.  Review of the 
Veteran's treatment records reveal that the Veteran complained of 
left knee pain during June and July 1996; a left "ITB" 
(iliotibial band) strain was diagnosed at that time.  The only 
in-service reference to a skin condition concerns a May 2004 Army 
National Guard examination which indicates the presence of 
buttock scars.  The Board notes in this regard that the Veteran 
indicated during his RO hearing conducted in September 2005 and 
in a November 2004 letter that he was claiming a skin condition 
of his two index fingers which had lumps on them.  

As there is some indication of in-service treatment for the left 
knee and the Veteran is competent to describe a skin condition 
during service; a VA examination with opinion as to the 
relationship between his claimed conditions to service is 
required to decide the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Board notes that the Veteran was afforded a VA examination 
during May 2010.  The examination report indicates that, 
referring to the Veteran's claim for service connection for a 
left knee disability, that as the claims file does not show 
specific support for his reported injuries it is less likely than 
not that the Veteran's onset of left knee strain was in service.  
Unfortunately, this statement by the examiner does not reflect 
the Veteran's noted left knee treatment in-service or the 
Veteran's statements and testimony concerning an in-service 
injury.  Thus, the Board must remand for either an addendum from 
the same examiner or a new VA examination must be afforded the 
Veteran.

The Board additionally notes that the Veteran was afforded a May 
2010 VA examination concerning the Veteran's claim for service 
connection for a skin condition.  However, the examiner's 
findings were inconclusive; indicating that the onset of the 
Veteran's lichen simplex chronicus was not clear and there was no 
data in the service treatment records to support onset during 
service.  Unfortunately, the examiner did not consider the 
Veteran's lay statements of an in-service skin condition.  Thus, 
the Board must remand for either an addendum from the same 
examiner or a new VA examination must be afforded the Veteran.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to veterans' 
benefits, see 38 U.S.C.A. § 7104(a), and as such, remand 
instructions to the RO in an appealed case are neither optional 
nor discretionary.  See, e.g., Stegall v. West, 11 Vet. App. 268 
(1998) (the U.S. Court of Appeals for Veterans Claims vacated and 
remanded a Board's decision because it failed to ensure that the 
RO achieved full compliance with specific instructions in a Board 
remand).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the current nature of 
any present left knee disability and skin 
disorder.  The claims folder should be made 
available to the examiner for review before 
the examination to include review of this 
remand.  All tests deemed necessary should be 
conducted and the results reported.  Following 
examination of the Veteran and review of the 
claims file, the examiner should provide an 
opinion as to whether there is a current left 
knee disability or a skin condition which more 
likely, less likely, or at least as likely as 
not had its onset in service or is otherwise 
related to active military service.  

The examiner must consider any in-service 
treatment for the aforementioned conditions 
and also the Veteran's statements and 
testimony concerning the onset of such 
conditions.  The examiner should then provide 
the specified opinion concerning whether the 
conditions described by the Veteran and/or 
noted in the service treatment records are 
related to the Veteran's current disabilities.  

A rationale for the opinions should be 
provided.

2.  Thereafter, re-adjudicate the claims for 
service connection.  If the claims remain 
denied, the Veteran and his representative 
should be issued a supplemental statement of 
the case, and be given an opportunity to 
respond before the case is returned to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


